In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-15-00082-CR
                           ____________________

                       JACK BLAINE GLASS, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                   On Appeal from the 253rd District Court
                          Liberty County, Texas
                         Trial Cause No. CR29988
________________________________________________________________________

                          MEMORANDUM OPINION

      Jack Blaine Glass (Glass) pleaded guilty under a plea agreement to

aggravated robbery. See Tex. Penal Code Ann. § 29.03 (West 2011). The trial

court deferred the adjudication of Glass’s guilt, placed Glass on community

supervision for ten years, and assessed a $2,000 fine. Subsequently, the State filed

a motion to revoke community supervision. During the hearing on the State’s

motion to revoke, Glass pleaded “true” to some of the alleged violations of the

terms of his community supervision, and the trial court found that Glass had also

                                         1
violated other terms of his community supervision as alleged in the motion to

revoke. Finding that Glass violated the terms of his community supervision, the

trial court revoked Glass’s community supervision, found that a deadly weapon

was used in commission of the original offense, adjudicated Glass’s guilt, and

sentenced him to twenty years in prison. Glass timely filed a notice of appeal.

      Glass’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On August 6, 2015, we granted an extension of time for Glass to file a pro

se brief. Glass filed a pro se brief in response.

      The Texas Court of Criminal Appeals has explained that we need not

address the merits of issues raised in Anders briefs or pro se responses. See

Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Rather, we may

determine that (1) “the appeal is wholly frivolous and issue an opinion explaining

that [the appellate court] has reviewed the record and finds no reversible error[]” or

that (2) “arguable grounds for appeal exist and remand the cause to the trial court

so that new counsel may be appointed to brief the issues.” Id. We have determined

that this appeal is wholly frivolous. We have independently examined the entire

appellate record in this matter, as well as all briefs, and we agree that no arguable

                                            2
issues support an appeal. Therefore, we find it unnecessary to order appointment of

new counsel to re-brief the appeal. Compare Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment.1

      AFFIRMED.

                                                   _________________________
                                                      LEANNE JOHNSON
                                                             Justice


Submitted on November 9, 2015
Opinion Delivered November 12, 2015
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




      1
         Glass may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                        3